    Case 17-19689         Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54            Desc Main
                                       Document     Page 1 of 15


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

                                                     )   Chapter 11
    In re:                                           )
                                                     )   Case No. 17-19689
    QUADRANT 4 SYSTEM CORPORATION,                   )   (Jointly Administered)
    et al 1,                                         )
                                                     )   Honorable Jack B. Schmetterer
                            Debtor.                  )
                                                     )   Hearing Date: October 23, 2018
                                                     )   Hearing Time: 10:00 a.m. prevailing local time
                                                     )

               NOTICE OF MOTION – FINAL FEE APPLICATION OF
       FAEGRE BAKER DANIELS LLP AS SPECIAL COUNSEL FOR THE DEBTOR

To:          See Attached Service List

        PLEASE TAKE NOTICE that on Tuesday, October 23, 2018 at 10:00 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Jack B. Schmetterer or any
other judge sitting in his stead in Courtroom 682 of the United States Bankruptcy Court for the
Northern District of Illinois, Eastern Division, in the Dirksen Federal Building, 219 S. Dearborn
Street, Chicago, Illinois, and shall then and there present the FINAL FEE APPLICATION OF
FAEGRE BAKER DANIELS LLP AS SPECIAL COUNSEL FOR THE DEBTOR, a copy
of which is hereby served upon you.


Dated: October 2, 2018                             /s/ Nora S. Tauke Schweighart
                                                   Nora S. Tauke Schweighart
                                                   Michael R. MacPhail
                                                   Mike T. Gustafson
                                                   Faegre Baker Daniels LLP
                                                   311 S. Wacker Drive
                                                   Suite 4300
                                                   Chicago, IL 60606
                                                   Phone: (312) 212-6500
                                                   Fax: (312) 212-6501
                                                   Special Counsel to the Debtor

1
  Quadrant 4 System Corporation (“Q4”) filed this Chapter 11 on June 29, 2017, as Case No. 17-19689
(“Q4 Chapter 11 Case”). Q4’s wholly owned subsidiary, Stratitude, Inc. (“Stratitude”, and together
with Q4, the “Debtors”) filed a related Chapter 11 case on October 13, 2017, as Case No. 17-30724
(together with the Q4 Chapter 11 Case, the “Chapter 11 Cases”). The Chapter 11 Cases are being jointly
administered pursuant an order of the Court entered on October 19, 2017 [Q4 Docket No. 192], with the
Q4 Chapter 11 Case as the lead case.
    Case 17-19689     Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54             Desc Main
                                   Document     Page 2 of 15


                                 CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that on October 2, 2018, I electronically filed
the NOTICE OF MOTION and the FINAL FEE APPLICATION OF FAEGRE BAKER
DANIELS LLP AS SPECIAL COUNSEL FOR THE DEBTOR with the Clerk of Court
using the CM/ECF system, which sent notification of such filing to the following individuals.

•       R Scott Alsterda rsalsterda@nixonpeabody.com
•       Peter L Berk plberk@orb-legal.com, hmilman@orb-
        legal.com;milmanhr42820@notify.bestcase.com;hmbonesteel@gmail.com
•       Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
•       Erich S Buck ebuck@ag-ltd.com, aweir@ag-ltd.com
•       Sonia U Chae chaes@sec.gov
•       Nicholas R Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
•       Matthew T. Gensburg MGensburg@gcklegal.com
•       Chad H. Gettleman cgettleman@ag-ltd.com, ts@ag-ltd.com
•       Peter J Haley peter.haley@nelsonmullins.com, marie.moss@nelsonmullins.com
•       Aaron L. Hammer ahammer@hmblaw.com, ecfnotices@hmblaw.com
•       Stephanie K. Hor-Chen schen@vedderprice.com
•       Gregory J Jordan gjordan@jz-llc.com
•       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
•       Marc S Lichtman agent007@lichtmanpartners.com,
        keisen@lichtmanpartners.com
•       Douglas J. Lipke dlipke@vedderprice.com,
        ecfdocket@vedderprice.com;7610@ecf.pacerpro.com;doug-lipke-
        7162@ecf.pacerpro.com
•       Mark Melickian mmelickian@sfgh.com,
        joconnor@sfgh.com;mbrandess@sfgh.com;bkdocket@sfgh.com
•       David A. Newby dnewby@momkus.com, lholub@momkus.com
•       Richard B. Polony rpolony@hinshawlaw.com,
        sedelmai@hinshawlaw.com,courtfiling@hinshawlaw.com,cortiz@hinshawlaw.com
•       Mark L Radtke mradtke@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
•       Nathan Q. Rugg Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com
•       Nora Schweighart nora.schweighart@faegrebd.com,
        faegrebddocket@faegrebd.com,darlene.walker@FaegreBD.com
•       Brian L Shaw bshaw@foxrothschild.com, cknez@foxrothschild.com
•       Elizabeth B Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com

                                                  /s/ Nora S. Tauke Schweighart
                                                  Nora S. Tauke Schweighart, Esq.
 Case 17-19689           Doc 558       Filed 10/02/18 Entered 10/02/18 13:09:54                    Desc Main
                                        Document     Page 3 of 15


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                                            )   Chapter 11
 In re:                                                     )
                                                            )   Case No. 17-19689
 QUADRANT 4 SYSTEM CORPORATION,                             )   (Jointly Administered)
 et al 1,                                                   )
                                                            )   Honorable Jack B. Schmetterer
                           Debtors,                         )
                                                            )   Hearing Date: October 23, 2018
                                                            )   Hearing Time: 10:00 a.m. prevailing local time
                                                            )

            COVER SHEET FOR THE FINAL FEE APPLICATION OF
     FAEGRE BAKER DANIELS LLP AS SPECIAL COUNSEL FOR THE DEBTOR

 Name of Applicant:                                       Faegre Baker Daniels LLP

 Authorized to provide professional services              Quadrant 4 System Corporation, as debtor
 to:                                                      and debtor in possession

 Date of Retention and Order Authorizing                  June 29, 2017, pursuant to Order entered on
 Employment:                                              August 3, 2017 [Docket No. 104]

 Period for which compensation and                        From June 29, 2017 through September 13,
 reimbursement is sought:                                 2018
 Amount of Fees Sought:                                   $33,553.62
 Amount of Expense Reimbursement Sought:                  $39.88

 This is an:                                              ___ interim X final application.

If this is not the first application filed herein by this professional, disclose as to all prior fee
applications:




1
  Quadrant 4 System Corporation (“Q4”) filed this Chapter 11 on June 29, 2017, as Case No. 17-19689 (“Q4 Chapter
11 Case”). Q4’s wholly owned subsidiary, Stratitude, Inc. (“Stratitude”, and together with Q4, the “Debtors”) filed
a related Chapter 11 case on October 13, 2017, as Case No. 17-30724 (together with the Q4 Chapter 11 Case, the
“Chapter 11 Cases”). The Chapter 11 Cases are being jointly administered pursuant an order of the Court entered on
October 19, 2017 [Docket No. 192], with the Q4 Chapter 11 Case as the lead case.
 Case 17-19689         Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54       Desc Main
                                    Document     Page 4 of 15




    Date          Period Covered     Total Requested      Total Allowed      Fees & Expenses
    Filed                           (Fees & Expenses)   (Fees & Expenses)     Previously Paid
     n/a               n/a                 n/a                 n/a                 n/a



Dated: October 2, 2018                           /s/ Nora S. Tauke Schweighart
                                                 Nora S. Tauke Schweighart
                                                 Michael R. MacPhail
                                                 Mike T. Gustafson
                                                 Faegre Baker Daniels LLP
                                                 311 S. Wacker Drive
                                                 Suite 4300
                                                 Chicago, IL 60606
                                                 Phone: (312) 212-6500
                                                 Fax: (312) 212-6501
                                                 Special Counsel to the Debtor




                                                 4
US.120181264.07
 Case 17-19689           Doc 558       Filed 10/02/18 Entered 10/02/18 13:09:54                    Desc Main
                                        Document     Page 5 of 15


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                                            )   Chapter 11
 In re:                                                     )
                                                            )   Case No. 17-19689
 QUADRANT 4 SYSTEM CORPORATION,                             )   (Jointly Administered)
 et al 1,                                                   )
                                                            )   Honorable Jack B. Schmetterer
                           Debtors,                         )
                                                            )   Hearing Date: October 23, 2018
                                                            )   Hearing Time: 10:00 a.m. prevailing local time
                                                            )

                                  FINAL FEE APPLICATION OF
                                FAEGRE BAKER DANIELS LLP AS
                              SPECIAL COUNSEL FOR THE DEBTOR

          Faegre Baker Daniels LLP (“FaegreBD”), special counsel for Quadrant 4 System

Corporation (the “Debtor”) for securities litigation and related matters, hereby submits its Final

Fee Application of Faegre Baker Daniels LLP as Special Counsel for the Debtor (the “Fee

Application”), relating to services rendered and expenses incurred from June 29, 2017 through

September 13, 2018 (the “Fee Application Period”), and in support thereof, states:

                                     JURISDICTION AND VENUE

          1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and Internal Operating Procedure 15 of the United States District Court for the Northern District

of Illinois. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.      Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.



1
  Quadrant 4 System Corporation (“Q4”) filed this Chapter 11 on June 29, 2017, as Case No. 17-19689 (“Q4 Chapter
11 Case”). Q4’s wholly owned subsidiary, Stratitude, Inc. (“Stratitude”, and together with Q4, the “Debtors”) filed
a related Chapter 11 case on October 13, 2017, as Case No. 17-30724 (together with the Q4 Chapter 11 Case, the
“Chapter 11 Cases”). The Chapter 11 Cases are being jointly administered pursuant an order of the Court entered on
October 19, 2017 [Docket No. 192], with the Q4 Chapter 11 Case as the lead case.


                                                        5
US.120181264.07
 Case 17-19689          Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54          Desc Main
                                     Document     Page 6 of 15


         3.       The statutory bases for the relief requested herein are sections 330, 331, 503(b),

and 507(a)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code” or the “Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 5082-1 of the Local Rules of the United States Bankruptcy Court for the

Northern District of Illinois (the “Local Rules”).

                                          BACKGROUND

         4.       On June 29, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code, commencing the above-captioned Chapter 11

case (the “Chapter 11 Case”). Since the Petition Date, the Debtor has remained in possession of

its assets and has continued to operate its business as a debtor in possession in accordance with

sections 1107(a) and 1108 of the Code.

         5.       On July 6, 2017, an official committee of unsecured creditors (the “Committee”)

was appointed in the Chapter 11 Case.

         6.       On July 31, 2017, the Debtor’s legal counsel, Adelman & Gettleman, Ltd., filed the

Motion of Debtor to Employ Faegre Baker Daniels LLP as Special Counsel for Securities

Litigation and Related Matters (the “Retention Application”) [Docket No. 88]. On August 3,

2017, the Court entered an Order authorizing the retention of FaegreBD as special counsel for the

Debtor, effective as of June 29, 2017 (“Retention Order”) [Docket No. 104].

         7.       On October 19, 2017, the Court entered an Order jointly administering the Chapter

11 Case with member Case No. 17-30724 of debtor Stratitude, Inc. (together with the Debtor, the

“Debtors,” and, together with the Chapter 11 Case, the “Chapter 11 Cases”) [Docket No. 192].

         8.       On November 7, 2017, the Court entered an Order granting the Debtor’s Motion

for an Administrative Order Establishing Procedures for Payment of Monthly Interim

Compensation and Reimbursement of Expenses of Professionals (the “Interim Comp Order”)

                                                  6
US.120181264.07
 Case 17-19689          Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54           Desc Main
                                     Document     Page 7 of 15


[Docket No. 224]. On August 6, 2018, the Court entered its Order of the Court Sua Sponte [Docket

No. 103] which vacated the Interim Comp Order [Docket No. 500]. As a result, this fee application

is governed only by the Bankruptcy Code, Bankruptcy Rules, Local Rules and the applicable

guidelines provided by the office of the United States Trustee.

         9.       On August 24, 2018, the Court entered an order [Docket No. 527] confirming the

Amended Plan of Liquidation (the “Plan”) [Docket No. 455] in the Chapter 11 Cases.

         10.      Pursuant to sections 330 and 331 of the Bankruptcy Code, professionals retained in

the Chapter 11 Cases (including FaegreBD) must apply to the Court for final approval and payment

of compensation. FaegreBD, in accordance with Local Rule 5082-1, brings this Fee Application

pursuant thereto. Pursuant to the notice filed on September 13, 2018 (the “Effective Date”)

[Docket No. 455], all professionals requesting payment of Professional Fee Claims (as defined in

the Plan) shall file applications for payment no later than forty-five (45) days after the Effective

Date – i.e., on or before October 28, 2018, pursuant to Section 7.10 of the Plan.

                                            DISCUSSION

         11.      Section 330(a) of the Bankruptcy Code provides, in pertinent part, that:

         [T]he court may award . . . reasonable compensation for actual, necessary services
         rendered by the . . . attorney and by any paraprofessional person . . . and . . .
         reimbursement for actual, necessary expenses . . . . In determining the amount of
         reasonable compensation to be awarded, the court shall consider the nature, the
         extent, and the value of such services, taking into account all relevant factors,
         including — (A) the time spent on such services; (B) the rates charged for such
         services; (C) whether the services were necessary to the administration of, or
         beneficial at the time at which the service was rendered toward the completion of,
         a case under [the Bankruptcy Code]; (D) whether the services were performed
         within a reasonable amount of time commensurate with the complexity,
         importance, and nature of the problem, issue, or task addressed; and (E) whether
         the compensation is reasonable, based on the customary compensation charged by
         the comparably skilled practitioners in cases other than cases under this title.

         12.      The Seventh Circuit Court of Appeals has stated that:



                                                   7
US.120181264.07
 Case 17-19689         Doc 558      Filed 10/02/18 Entered 10/02/18 13:09:54              Desc Main
                                     Document     Page 8 of 15


         The computation of hourly fees depends on the number of hours “reasonably”
         expended, the hourly rate of each [professional], the calculation of the time value
         of money (to account for delay in payment), potential increases and decreases to
         account for risk and the results obtained, and a complex of other considerations
         under the heading of “billing judgment.”

Kirchoff v. Flynn, 786 F.2d 320 (7th Cir. 1986). Additionally, other courts of appeal have

recognized that:

         [I]t is important for the court to maintain a sense of overall proportion and not
         become enmeshed in meticulous analysis of every detailed facet of the professional
         representation. It is easy to speculate in retrospect that the work could have been
         done in less time or with fewer attorneys or with an associate rather than a partner.
         On the other hand, it is also possible that [the client] would not have enjoyed the
         success it did had its counsel managed matters differently.

Boston and Main Corp. v. Moore, 776 F.2d 2, 10 (1st Cir. 1985) (citations omitted).

         13.      In reviewing the Fee Application, the Court should be guided by the Seventh

Circuit’s instruction to ascertain whether such services were rendered and billed in accordance

with the established market for professional services in similar matters:

         [I]t is not the function of judges in fee litigation to determine the equivalent of
         medieval just price. It is to determine what the lawyer would receive if he was
         selling his services in the market rather than being paid by court order.

In re Continental Illinois Securities Litigation, 962 F.2d 566, 568 (7th Cir. 1992); see Mann v.

McCombs (In re McCombs), 751 F.2d 286, 288 (8th Cir. 1984) (section 330 “is meant to encourage

high standards of professional legal practice in the bankruptcy courts . . .. Bankruptcy courts must

consider whether the fee awards are commensurate with fees for professional services in non-

bankruptcy cases, thus providing sufficient economic incentive to practice in bankruptcy courts.”).

         14.      In evaluating the Fee Application, the Court should consider the novelty and

difficulty of the issues presented, the skill required to perform the services properly, the preclusion

of other employment caused by FaegreBD’s retention in this case, the customary fees charged in

similar cases, the existence of time limits under which the services were rendered, the results


                                                    8
US.120181264.07
 Case 17-19689         Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54          Desc Main
                                    Document     Page 9 of 15


obtained, the experience and ability of the professionals involved, and the amount of awards of

compensation in similar cases. See In re Alberto, 121 B.R. 531, 534 (Bankr. N.D. Ill. 1990).

         15.      FaegreBD’s hourly rates of compensations for attorneys that performed work for

the Debtor during the Fee Application Period range from $355 to $610 per hour. These rates are

comparable to rates charged by other attorneys having the same amount of experience, expertise,

and standing for similar services in this jurisdiction. FaegreBD consistently and consciously made

every reasonable effort to serve the Debtor in the most economical, efficient, and practical manner

possible. Additionally, FaegreBD provided discounts to the Debtor on certain of the fees incurred,

which is a discretionary decision of the law firm but is often normal and customary for FaegreBD

to offer to clients for a variety reasons. In this case, the discounts amounted to $7,105.38 (the

“Discount”), which represents a reduction of approximately 17% of the fees incurred by the

Debtor.

         16.      A summary of the compensation requested herein regarding each of FaegreBD’s

attorneys is set forth below. The Discount has been applied below.




                                                 9
US.120181264.07
    Case 17-19689        Doc 558        Filed 10/02/18 Entered 10/02/18 13:09:54                      Desc Main
                                        Document      Page 10 of 15



          Attorney                  Title       Hourly Billing Rate            Total Hours           Total Fees
    Ruben Gonzalez               Associate                $355                      11.50                $4,082.50
    Maggie Cass                  Associate                $395                        4.20               $1,659.00
    Nora Schweighart               Partner            $535/570 2                    22.10              $11,823.50
    Michael MacPhail               Partner             $555/590                     29.00              $16,116.00
    Colby A. Kingsbury             Partner                $585                        1.40                 $819.00
    Joel Hammerman                 Partner                $600                        6.30               $3,780.00
    Rikke Dierssen-Morice          Partner                $610                        1.60                 $976.00
    David Porteous                 Partner                $610                        2.30               $1,403.00
                                                    SUBTOTAL:                       78.40              $40,659.00
                                                              LESS DISCOUNT                              $7,105.38
                                                    TOTAL FEES REQUESTED:                              $33,553.62

         17.      No agreement or understanding exists between FaegreBD and any other person for

the sharing of compensation received or to be received in connection with this case, other than as

disclosed or authorized pursuant to the Bankruptcy Code, Bankruptcy Rules, and the Local Rules.

         18.      FaegreBD performed the services for which it is seeking compensation on behalf

of the Debtor and its estate and not on behalf of any committee, creditor, or other person.

         19.      FaegreBD has received no payment and no promises for payment from any source

other than the Debtor for services rendered in assisting the Debtor in carrying out its duties under

the Bankruptcy Code.

         20.      FaegreBD reserves the right to correct, amend, or supplement this Fee Application,

including without limitation, to seek payment in the event this Fee Application is not approved in

full.

         21.      Pursuant to the procedures contained in the Interim Comp Order, the Debtor

previously paid to FaegreBD the sum of $21,789.18 for services covered by this Fee Application.


2
 FaegreBD’s normal and customary annual rate increases occur in January of each calendar month. Where attorneys
performed work in both calendar year 2017 and 2018 and their rate increased, the hourly rates for that attorney in both
years is shown.

                                                         10
US.120181264.07
 Case 17-19689          Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54            Desc Main
                                    Document      Page 11 of 15


As part of this Fee Application, FaegreBD requests that it be authorized on a final basis to apply

said amount against the amounts due and owing to FaegreBD.

                                      SERVICES RENDERED

          22.     This Fee Application sets forth in detail the work performed by FaegreBD and the

time spent during the Fee Application Period. All the services rendered are divided into subject

matter categories (“Matter Categories,” and if singular, a “Matter Category”). All Matter

Categories below include a header reflecting the actual hours expended and compensation

requested by this Fee Application.

          23.     The attached Exhibit A is a summary chart of the fees requested by invoice, matter

category, and attorney and includes the hourly rate of each attorney who performed services with

respect to the Fee Application Period. The attached Exhibit B are the monthly invoices prepared

by FaegreBD. The Exhibit B invoices describe the legal services for which compensation is sought

and: (a) identify the individuals that rendered services in each matter; (b) describe each activity or

service that each individual performed; and (c) state the number of hours (in increments of one-

tenth of an hour) spent by each individual providing the services. The Exhibit B invoices also

include detailed itemizations and descriptions of expenses that are included in the Fee Application

Period.

Category 1— Litigation (SEC Investigations): Hours: 42.70 Fees: $16,823.50

          24.     The 42.70 hours spent in this Litigation matter category primarily concerned

FaegreBD’s work as counsel to the Debtor in connection with the Securities and Exchange

Commission’s lawsuit, SEC v. Quadrant 4 System Corp. et al., Civ. No. 17-cv-14883 (N.D. Ill.)

and related matters (as defined and explained in the Retention Application). Such work consisted

of legal research and analysis, preparation, telephone conferences, correspondence, negotiations,

monitoring related litigation, drafting pleadings, and provision of general legal counseling related

                                                  11
US.120181264.07
 Case 17-19689          Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54          Desc Main
                                    Document      Page 12 of 15


to the foregoing.

         25.      A Discount of $4,170.00 was applied against the Category 1 fees incurred, the

above $16,823.50 reflects that deduction.

Category 2 — Employment and Fee Applications: Hours: 25.6 Fees: $10,842.62

         26.      The 25.6 hours spent in the Employment and Fee Applications matter category

primarily concerned the preparation, review, drafting, and correspondence related to production of

the pleadings necessary to prepare the Retention Application and comply with the Court’s Interim

Comp Order and with provisions of the Code, Bankruptcy Rules, and Local Rules providing for

retention of professionals and approval of their fees and expenses incurred for their professional

services. No time spent preparing this Fee Application was billed to the Debtor.

         27.      A Discount of $2,935.38 was applied against the Category 2 fees incurred, the

above $10,842.62 reflects that deduction.

Category 3— Litigation (Criminal Monitoring and Communications): Hours: 10.10 Fees:
$5,887.50

         28.      The 10.10 hours spent in this Litigation matter category primarily concerned

FaegreBD’s work as counsel to the Debtor in connection with criminal litigation against the

Debtor’s former executives and related matters (as defined and explained in the Retention

Application). See U.S. v. Thondavadi, No. 1:16-cr-00772 (N.D. Ill.). Such work consisted of

telephone conferences, monitoring court dockets, negotiations, and provision of general legal

counseling related to the foregoing.

                             REASONABLE EXPENSES INCURRED

         29.      FaegreBD has incurred expenses of $39.88 in connection with its services rendered

to the Debtor during the Fee Application Period. These expenses represent actual out-of-pocket

costs for items incurred exclusively for the benefit of the Debtor, including courier services and


                                                 12
US.120181264.07
 Case 17-19689          Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54           Desc Main
                                    Document      Page 13 of 15


computerized legal research. FaegreBD submits that all such expenses are necessary and actual

expenses for the performance of its duties as special counsel for the Debtor.

         30.      A summary of the expenses incurred are incorporated in each monthly invoice as

part of Exhibit B, attached hereto. Expenses during the Fee Application Period were incurred in

the following general categories:

                                Expense Type               Total Reimbursement
                                                                 Requested
                        Courier Service                                      $17.88
                        Computerized Legal Research                          $22.00

         31.      Courier Service. The Courier Service expenses incurred primarily concerned

necessary transportation by third-party servicers of hard-copy original documents or document

storage devices related to services rendered to the Debtor. These expenses are set forth in detail in

Exhibit B, attached.

         32.      Computerized Legal Research. The Computerized Legal Research expenses

incurred primarily concern the charges incurred relating to third-party web-based legal research

databases, docket searches, and pleading recoveries performed on behalf of the Debtor. These

expenses are set forth in detail in Exhibit B, attached.

                                  BENEFIT TO THE ESTATES

         33.      FaegreBD submits that the services rendered during the Fee Application Period

were beneficial to the estates, and that its requested compensation should be approved on a final

basis.

         34.      FaegreBD submits that its fees are fair and reasonable given, among other things:

(a) the complexity of this chapter 11 case; (b) the time expended; (c) the nature and extent of the

services rendered; (d) the value of such services; and (e) the costs of comparable services other

than in a case under the Bankruptcy Code.

                                                 13
US.120181264.07
 Case 17-19689          Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54            Desc Main
                                    Document      Page 14 of 15


         35.      FaegreBD submits that the legal services provided to the Debtor benefited the estate

by ensuring that the value of the estates are maximized for the benefit of all parties-in-interest and

that any civil litigation filed against the Debtor was dispensed with in a time and cost-efficient

manner.

                                               NOTICE

         36.      Pursuant to Bankruptcy Rule 2002(a)(6), twenty-one days’ notice of this Fee

Application has been provided to all CM/ECF parties in this case. Notice of the hearing on this

Fee Application and the applications of other professionals is being mailed by the Debtor to its

creditors and other parties in interest on October 2, 2018, providing at least twenty-one days’ notice

as required by Bankruptcy Rule 2002(a)(6).




                                                   14
US.120181264.07
 Case 17-19689          Doc 558     Filed 10/02/18 Entered 10/02/18 13:09:54            Desc Main
                                    Document      Page 15 of 15


                                           CONCLUSION

         WHEREFORE, FaegreBD respectfully requests that the Court enter an order substantially

in the form attached hereto:

         (a)      allowing FaegreBD, on a final basis, $33,553.62 in compensation for the Fee

Application Period as chapter 11 administrative expenses of the Debtors’ estates pursuant to

sections 503(b) and 507(a)(1) of the Bankruptcy Code;

         (b)      allowing FaegreBD, on a final basis, $39.88 in reimbursable expenses for the Fee

Application Period as chapter 11 administrative expenses of the Debtors’ estates pursuant to

sections 503(b) and 507(a)(1) of the Bankruptcy Code;

         (c)      authorizing the Debtor to pay, in accordance with the Plan, $11,804.32, which

represents amounts owing to FaegreBD on account of the Fee Application that have not previously

been paid to FaegreBD;

         (d)      authorizing FaegreBD to apply the $21,789.18 previously paid by the Debtor

pursuant to the Interim Comp Order against the total amount due on a final basis;

         (e)      and granting such other and further relief as the Court deems just and proper.



Dated: October 2, 2018                              /s/ Nora S. Tauke Schweighart
                                                    Nora S. Tauke Schweighart
                                                    Michael R. MacPhail
                                                    Mike T. Gustafson
                                                    Faegre Baker Daniels LLP
                                                    311 S. Wacker Drive
                                                    Suite 4300
                                                    Chicago, IL 60606
                                                    Phone: (312) 212-6500
                                                    Fax: (312) 212-6501
                                                    Special Counsel to the Debtor




                                                  15
US.120181264.07
